DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 29th, 2022 have been entered. Claims 1, 3-8, 11-17, & 20 have been amended. Claims 1-20 remain pending. The amendments overcome the previous objections and 112(b) rejections. 
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed July 29th, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  Applicant argues that independent claims 1, 8, & 15, as amended to include “the injection port comprising a single check valve” overcomes the previous 103 rejection. The examiner agrees and the previous 1003 rejection of claims 1-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103 (Fischell in view of Wang).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 20160354137 A1) (previously presented) in view of Wang et al. (US 20200188684 A1), hereinafter Fischell in view of Wang.
Regarding claim 1, Fischell discloses a catheter for fluid delivery to a volume of tissue outside of an inside wall of a target vessel in a human body ([0017] & [0168]; Figures 2-4—element 100) comprising: a catheter body ([0168], [0171], & [0173]; Figure 2, 3, 4 & 11—elements 82, 102, 103, 104, & 105) comprising a catheter fluid injection lumen ([0179]; Figure 3—element 133); a central axis extending in a longitudinal direction ([0168], [0171], & [0173]; Figure 2, 3, & 11—with said central axis being the center axis of catheter 100); a distal portion comprising at least two guide tubes ([0168] & [0182]; Figure 2, 3, & 4—element 115; Figure 2 portrays three guide tubes 115 with the third tube hidden behind the catheter, it is envisioned that other embodiments could have as few as one or as many as eight guide tubes), wherein each guide tube comprises a distal end ([0182]; Figure 4—element 129), the at least two guide tubes configured to be outwardly expandable in the radial direction beyond the outer surface of the catheter body with the distal end in proximity to the inside wall of the target vessel ([0168], [0176], [0202]; Figure 2, 3, 4, & 9—element 115); at least two sharpened needles ([0168] & [0179]; Figures 1-4—elements 116 & 119), each sharpened needle comprising a needle fluid injection lumen in fluid communication with the catheter fluid injection lumen ([0179]; Figure 3—elements 116 & 133; the fluid injection lumen 133 connects through manifold 125 to the three injector tubes 116, thus the lumens of the injector tube 116 are in fluid communication with the lumen 133), and a proximal handle ([0204]; Figure 11—element 300) comprising an injection port in fluid communication with the catheter fluid injection lumen ([0207]; Figure 3 & 11—elements 133 & 354), wherein the at least two needle fluid injection lumens have equal flow volume ([0114] & [0181]; the flow through the multiple needles should be matched to provide uniform circumferential delivery of ablative fluid from each of the needle tips), the proximal handle comprising a movement mechanism configured to advance and retract the at least two guide tubes and the at least two sharpened needles ([0204] & [0205]; Figure 11—element 330 & 340).
Fischell does not disclose the injection port comprising a single check valve, wherein the single check valve is in fluid communication with at least two needle fluid injection lumens of the at least two sharpened needles.
Wang teaches a fluid injection and ablation device ([0051] & [0052]), comprising a fluid introduction port ([0052]; Figure 2 & 3—element 216) and a fitting ([0052]; Figure 2 & 3—element 220)  such that fluid can be injected into target tissue via the fitting and port ([0052]), the injection port comprising a single check valve ([0052]; the fitting 220 may include a check valve that allows fluid to be injected into the fluid delivery port through fitting).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Fischell, the injection port typically has ablative fluid connector fitting, the port allows injection of the fluid into lumen of the catheter which is in fluid communication with the lumens of the injector tubes which are in fluid communication with the needle distal openings ([0207]). As the needles share a common injection port and fitting, as disclosed by Fischell, the single check valve of Wang, when integrated into the fitting and injection port of Fischell, would be in fluid communication with both needles and common catheter lumen of Fischell. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 2, Fischell in view of Wang disclose all of the limitations of claim 1, as described above. 
Fischell further discloses three guide tubes and three sharpened needles ([0168] & [0179]; Figures 2-4—elements 115, 116, & 119).
Regarding claim 3, Fischell in view of Wang disclose all of the limitations of claim 1, as described above. 
Fischell further discloses wherein the at least two sharpened needles are hollow and wherein each sharpened needle comprises a fluid egress near the distal end of the sharpened needle ([0013], [0165], [0168], [0179], & [0207]; Figures 2-4—element 117) and wherein the catheter fluid injection lumen in fluid communication with the fluid egresses of the at least two sharpened needles ([0165], [0168], [0179], & [0207]; Figure 3—element 133).  
Regarding claim 4, Fischell in view of Wang disclose all of the limitations of claim 1, as described above. 
Fischell further discloses wherein the proximal handle includes at least one indicia associated with the state of the catheter ([0211]; Figure 11—element 348; handle can include a marker) selected from the group consisting of: a. the position of the movement mechanism wherein the at least two guide tubes and the at least two sharpened needles are both retracted, b. the position of the movement mechanism wherein the at least two guide tubes are advanced but the at least two sharpened needles are retracted, and c. the position of the movement mechanism wherein the at least two guide tubes and the at least two injector tubes  are both advanced ([0211] & [0212]; Figure 11—elements 300 & 348; the handle includes a gap adjustment cylinder 348 that when rotates advances or retracts the injector; the handle is provided with markings (not shown) to indicate the distance at which the injection needles extend).  
Regarding claims 5, Fischell in view of Wang disclose all of the limitations of claim 1, as described above.
Fischell further discloses wherein the fluid is ablative fluid ([0207]; the injection port allows for the injection of ablative fluid).
Fischell does not disclose wherein the single check valve is integrated within the proximal handle and configured to prevent the ablative fluid from flowing back out of the injection port.
Wang further teaches wherein the single check valve is integrated within the proximal handle and configured to prevent the fluid from flowing back out of the injection port ([0052]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claims 6 & 7, Fischell in view of Wang disclose all of the limitations of claim 1, as described above.
Fischell does not disclose wherein the single check valve is integrated with the proximal handle and configured to prevent air from entering the catheter fluid injection lumen (claim 6), or wherein the single check valve is integrated with the proximal handle and configured to prevent blood from flowing back through the catheter (claim 7). 
Wang further teaches wherein the single check valve is integrated with the proximal handle and configured to prevent air from entering the catheter fluid injection lumen, and  wherein the single check valve is integrated with the proximal handle and configured to prevent blood from flowing back through the catheter ([0052]; the fitting may include a check valve that allows fluid to be injected into delivery port through the fitting, while preventing backflow of fluid when syringe is removed).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 8, Fischell discloses a catheter ([0168]; Figure 2—element 100) for fluid delivery through at least two injection needles ([0168]; Figure 1-4—element 116 & 119) into tissue outside of an interior wall of a target vessel of a human body, the catheter comprising: a catheter body ([0168], [0171], & [0173]; Figure 2, 3, 4 & 11—elements 82, 102, 103, 104, & 105) comprising an outer surface ([0168]; Figure 2, 3, 4 & 11— with said outer surface being the outer extent of elements 82, 102, & 104), a central axis extending in a longitudinal direction ([0168], [0171], & [0173]; Figure 2, 3, & 11—with said central axis being the center axis of catheter 100), and a fluid injection lumen ([0179]; Figure 3—element 133); at least two guide tubes configured to advance distally and expand outwardly toward the interior wall of the target vessel ([0168] & [0182]; Figure 2, 3, & 4—element 115; Figure 2 portrays three guide tubes 115 with the third tube hidden behind the catheter, it is envisioned that other embodiments could have as few as one or as many as eight guide tubes); a support structure ([0176]; Figure 3 & 4—element 121); at least two injector tubes with distal injection needles ([0168], [0176], & [0203]; Figures 2-4, & 10—elements 116 & 119), each of the distal injection needles comprising an injection lumen in fluid communication with the fluid injection lumen of the catheter body ([0179] & [0207]; Figures 1-4—elements 116 & 133; the injection lumen being the interior lumen of element 116), the at least two injector tubes with distal injection needles configured to be advanced outwardly ([0168], [0176], & [0203]; Figures 2-4, & 10—elements 116 & 119), guided by the at least two guide tubes to penetrate the interior wall of the target vessel ([0176]; Figures 2-4, & 10—element 115), the injection needles comprising a distal opening for fluid delivery into the tissue outside of the interior wall of the target vessel ([0168], [0203], & [0207]; Figures 1-4—element 117); wherein the at least two needle fluid injection lumens have equal flow rates ([0114] & [0181]).  
Fischell does not disclose a single check valve positioned near the proximal end of the fluid injection lumen, wherein the single check valve is in fluid communication with at least two injection lumens of the at least two injector tubes with distal injection needles
Wang teaches a fluid injection and ablation device ([0051] & [0052]), comprising a fluid introduction port ([0052]; Figure 2 & 3—element 216) and a fitting ([0052]; Figure 2 & 3—element 220)  such that fluid can be injected into target tissue via the fitting and port ([0052]), a single check valve positioned near the proximal end of the fluid injection lumen ([0052]; the fitting 220 may include a check valve that allows fluid to be injected into the fluid delivery port through fitting).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Fischell, the injection port typically has an ablative fluid connector fitting, the port allows injection of the fluid into lumen of the catheter which is in fluid communication with the lumens of the injector tubes which are in fluid communication with the needle distal openings ([0207]). As the needles share a common injection port and fitting, as disclosed by Fischell, the single check valve of Wang, when integrated into the fitting and injection port of Fischell would be in fluid communication with both needles and common catheter lumen of Fischell. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 9, Fischell in view of Wang disclose all of the limitations of claim 8, as described above. 
Fischell further discloses wherein the support structure comprises a deflection surface ([0176], [0183], & [0188]; Figure 4—element 144; support (121) can comprise a deflection surface such as a curved ramp), the deflection surface configured to deflect the distally moving guide tubes outward to a pre-set radial distance from the outer surface of the distal portion of the catheter body ([0176], [0183], [0188], & [0189]).  
Regarding claim 10, Fischell in view of Wang disclose all of the limitations of claim 8, as described above. 
Fischell further discloses the catheter comprising three guide tubes ([0168]; Figures 2-4—element 115).  
Regarding claim 11, Fischell in view of Wang disclose all of the limitations of claim 8, as described above. 
Fischell further discloses wherein each distal injection needle is hollow and includes fluid egress near the distal end of the injection needle ([0013], [0165], [0168], & [0207]; Figures 1-3—element 117), and wherein the fluid injection lumen of the catheter body is in fluid communication with the fluid egress of each injection needle ([0165], [0168], [0207]; Figure 3—element 116, 117, & 133).  
Regarding claim 12, Fischell in view of Wang disclose all of the limitations of claim 8, as described above. 
Fischell does not disclose wherein the single check valve is located at the proximal end of the catheter body.
Wang teaches wherein the single check valve is located at the proximal end of the catheter body ([0052]; Figure 3—elements 216 & 220).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 13, Fischell in view of Wang disclose all of the limitations of claim 8, as described above. 
Fischell further discloses the catheter body comprises an injection port at the proximal end of the fluid injection lumen ([0207]; Figure 11—element 354).
Fischell does not disclose wherein the single check valve is attached to a proximal end of the injection port.  
Wang teaches wherein the single check valve is attached to a proximal end of the injection port ([0052]; Figure 3—elements 216 & 220).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 14, Fischell in view of Wang disclose all of the limitations of claim 8, as described above. 
Fischell does not disclose wherein the single check valve is integral to the proximal portion of the fluid injection lumen.
 Wang further teaches wherein the single check valve is integral to the proximal portion of the fluid injection lumen ([0052]; Figure 2—elements 216, 218, & 220).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port, fitting, and injection lumen, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 15, Fischell discloses a catheter ([0168]; Figure 2—element 100) comprising: a catheter body ([0168], [0171], & [0173]; Figure 2, 3, 4 & 11—elements 82, 102, 103, 104, & 105) comprising a fluid injection lumen ([0179]; Figure 3—element 133); two or more guide tubes ([0168], [0176], [0202]; Figure 2, 3, 4, & 9—element 115), each guide tube comprising a distal end ([0182]; Figure 4—element 129), each guide tube moveable between a first position within the catheter body and a second position inclined away from the catheter body ([0168], [0176], [0202]; Figures 2, 3, 4, & 9—element 115), wherein each guide tube is configured to be positioned with the distal end in proximity to an inside wall of a target vessel ([0202]; Figure 9—element 115); two or more penetrators ([0168]; Figure 1-4—element 116 & 119), each penetrator comprising an injection lumen in fluid communication with the fluid injection lumen of the catheter body ([0179] & [0207]; Figures 1-4—elements 116 & 133; the injection lumen being the interior lumen of element 116), each penetrator configured to penetrate the inside wall of the target vessel ([0169] & [0182]); a proximal handle configured to advance and retract the two or more guide tubes and the two or more penetrators ([0204], [0205], & [0211]; Figure 11—element 330, 340, & 348), wherein pressure is equalized between the two or more injection lumens ([0114] & [0181]; the flow through the multiple needles should be matched to provide uniform circumferential delivery of ablative fluid from each of the needle tips).  
Fischell does not disclose a single check valve in fluid communication with the fluid injection lumen of the catheter body, wherein fluid injected into the single check valve flows from the single check valve to the two or more injection lumens.
Wang teaches a fluid injection and ablation device ([0051] & [0052]), comprising a fluid introduction port ([0052]; Figure 2 & 3—element 216) and a fitting ([0052]; Figure 2 & 3—element 220)  such that fluid can be injected into target tissue via the fitting and port ([0052]), comprising a single check valve in fluid communication with the fluid injection lumen of the catheter body ([0052]; the fitting 220 may include a check valve that allows fluid to be injected into the fluid delivery port through fitting).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Fischell, the injection port typically has an ablative fluid connector fitting, the port allows injection of the fluid into lumen of the catheter which is in fluid communication with the lumens of the injector tubes which are in fluid communication with the needle distal openings ([0207]). As the needles share a common injection port and fitting, as disclosed by Fischell, the single check valve of Wang, when integrated into the fitting and injection port of Fischell would be in fluid communication with both needles and common catheter lumen of Fischell. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 16, Fischell in view of Wang disclose all of the limitations of claim 15, as described above. 
Fischell does not disclose wherein the single check valve is integrated into the proximal handle.
Wang further teaches wherein the single check valve is integrated into the proximal handle ([0052]; Figure 2—elements 216 & 220).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the proximal handle containing the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 17, Fischell in view of Wang disclose all of the limitations of claim 15, as described above. 
Fischell further discloses a fluid injection port in a proximal portion of the catheter ([0207]; Figure 11—element 354).
Fischell does not disclose wherein the single check valve is integrated into a fluid injection port.
Wang further teaches wherein the single check valve is integrated into a fluid injection port ([0052]; Figure 2—elements 216 & 220).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the proximal handle containing the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Regarding claim 18, Fischell in view of Wang disclose all of the limitations of claim 17, as described above. 
Fischell further discloses wherein the fluid injection port includes a non-Luer connector ([0209] & [0210]; it is preferred that a non-standard fitting be used for injection of ablative fluid due the toxic nature of the fluid).
Regarding claim 19, Fischell in view of Wang disclose all of the limitations of claim 15, as described above. 
Fischell further discloses a vial of ablative fluid and at least one syringe ([0210] & [0212]).  
Regarding claim 20, Fischell in view of Wang disclose all of the limitations of claim 15, as described above. 
Fischell further discloses the injection port configured to allow ablative fluid to flow in one direction from a proximal injection port to an egress of each penetrator ([0207]; Figure 3—element 117 & Figure 11—element 354).
Fischell does not disclose wherein the single check valve is configured to allow fluid to flow in one direction from a proximal injection port to an egress of each penetrator and prevent fluid from flowing in the opposite direction out of the proximal injection port.
Wang teaches wherein the single check valve is configured to allow fluid to flow in one direction from a proximal injection port and prevent fluid from flowing in the opposite direction out of the proximal injection port ([0052]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the injection port and fitting, as disclosed by Fischell, to include the check valve, as taught by Wang, as both references and the claimed invention are directed toward fluid injection devices. As disclosed by Wang, the fitting may include a check valve that allows the fluid to be injected into the delivery port through the fitting, for example with a syringe, while preventing backflow of fluid when the syringe is removed ([0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection port and fitting, as disclosed by Fischell, to include a check valve, as taught by Wang, as such a modification would prevent backflow of fluid when a syringe is removed.
Conclusion
Accordingly, claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794